DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1, 3, 6, 9, and 10 are objected to because of the following informalities: 

Claim 1 states “wherein the first convolution operation circuit includes a first arrangement of the reverberation pattern blocks in the time axis direction and the second convolution operation circuit includes a second arrangement, different from the first arrangement, of the reverberation pattern blocks in the time axis direction” which makes it sound like the blocks are circuit components, however they are data blocks.  The limitation is to an arrangement of data, not an arrangement of circuit blocks.  Also, adding the word “sequential” may clarify that the blocks are not overlapping or combining, but one after another.  Perhaps the following could be used:  “wherein the reverberation pattern blocks of the impulse response of the first convolution operation circuit includes a first sequential arrangement in the time axis direction and the reverberation pattern blocks of the impulse response of the second convolution operation circuit includes a second sequential arrangement, different from the first sequential arrangement, in the time axis direction”.

Independent claims 9 and 10 are rejected in an analogous manner.
Claims 3 and 6 are rejected as inheriting the same problems as their parent claims as above.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (US 20030169887 A1).

Regarding claim 1, Fujita discloses a reverberation adding apparatus, comprising: 
a plurality of signal paths (figure 4, path through 121 or path through 122) that constitutes one or more output channels (output of 123); and 
processing circuitry (121 and 122) configured as a convolution operation unit for each of the signal paths that convolves a respective impulse response (see figure 4, see paragraphs [0071]-[0074]) with a respective input signal (from left hand side), wherein 
each respective impulse response includes (meaning includes/comprises but not necessarily consists only of) a combination of a plurality (meaning at least two) of reverberation pattern blocks (broadest reasonable interpretation includes any data, including single sample) arranged in a time axis direction (see figure 3, such as La1, La2… for D1 and Lb1, Lb2… for D2), wherein the plurality of signal paths includes a first signal path having a first convolution operation circuit (121), a second signal path having a second convolution operation circuit (122) and an adder (123) configured to add outputs of the first and second convolution operation circuits to provide an output channel of the one or more output channels ( output of 123).  
Although Fujita is silent to the exact makeup of the impulse responses, it would have been obvious to the designer that the impulse response data may be any data at their preference.  At the time of filing, it would have been obvious to one of ordinary skill in the art to use similar data blocks (or samples) in different timings/order in the system of Fujita for the benefit of modeling multiple reflections off of objects and walls (including multiple areas of the same wall).  Therefore it would have been obvious to further comprise wherein the first convolution operation circuit includes a first arrangement of the reverberation pattern blocks in the time axis direction and the second convolution operation circuit includes a second arrangement, different from the first arrangement, of the reverberation pattern blocks in the time axis direction.

Claim 9 is rejected in an analogous manner to claim 1.
Claim 10 is rejected in an analogous manner to claim 1 given the CRM teachings of Fujita paragraph [0029].

Regarding claim 3, as above, although Fujita is silent to the exact makeup of the impulse responses, it would have been obvious to the designer that the impulse data may be any data at their preference.  In addition to the above, Fujita also teaches the output of the convolution blocks generally reduces in level over time (see figures 8 and 9).  At the time of filing, it would have been obvious to one of ordinary skill in the art to multiply the pattern blocks in the system of Fujita with a coefficient according to their position for the benefit of providing a gradually reducing output signal (as taught by figures 8 and 9).  Therefore it would have been obvious to further comprise wherein the reverberation pattern blocks are multiplied with a coefficient according to position in the time axis direction.

Regarding claim 6, as above, although Fujita is silent to the exact makeup of the impulse responses, it would have been obvious to the designer that the impulse data may be any data at their preference.  At the time of filing, it would have been obvious to one of ordinary skill in the art to use differing orders of blocks in the system of Fujita for the benefit of a more natural and less synthetic sound (such as robotic repetition).  Therefore, it would have been obvious to further comprise wherein adjacent reverberation pattern blocks in the respective impulse responses are not the same.


Response to Arguments
Applicant's arguments filed June 2nd, 2022 have been fully considered but they are not persuasive. 
Applicant’s amendments have made it so no 35 USC 112(f) type interpretations are found in the claims. 
In general applicant argues that the amendments to the previous claims are not found in prior art and that “Fujita does not disclose that the convolution operating sections 121 and 122 include reverberation pattern blocks. Furthermore, since Fujita does not disclose reverberation pattern blocks, Fujita cannot disclose that pattern reverberation blocks have different arrangements in the convolution operating sections 121 and 122.” (see applicant’s arguments dated June 2nd, 2022, middle of page 7).
As stated in the previous action, regarding applicant’s term “reverberation pattern blocks”, the examiner was not able to find any definition in the original disclosure.  The scope of the broadest reasonable interpretation is very broad, especially since the blocks may be scaled as found in claim 3 and the supporting disclosure.  Any clarification may be helpful.
The applicant has provided no evidence or explanation on what is lacking from the previous rejection other than Fujita “does not disclose reverberation blocks”.  They have not discussed the definition as given by the examiner as above.  From the disclosure applicant is not being their own lexicographer.  In the interview of August 11th, 2022 (see attached summary), applicant mentioned paragraph [0039] of the specification for some insight into what is meant by “reverberation pattern blocks”.  The best portion the examiner can find within is “Here, the reverberation pattern blocks are constituted by a train of impulse responses arranged in a time axis direction”.  However it is unclear if this is an example or holds for all “reverberation pattern blocks” and clearly these are not full impulse responses but portions of such.  This paragraph has not helped define the scope of “reverberation pattern blocks” beyond the broadest interpretation of blocks being single samples.  Also, it is unclear why applicant does not think the blocks of Fujita (La1, La2, … Lb1, Lb2…) are not “reverberation pattern blocks” since figure 2 of Fujita clearly shows them as portions of an impulse response in a similar manner to applicant.
In general it is the office’s position that the claimed wording is overly broad and that since no conflicting evidence can be found, the broadest reasonable interpretation of “reverberation pattern block” as applied above is valid (broadly read the blocks could be single samples).  No definition is found in the disclosure and applicant has provided no further information on how to determine the scope of a “reverberation pattern block”.  Given such an interpretation, a scenario as simple as data D1 of Fujita comprising a sample A=0 followed at some point (since the claim only states it includes a plurality of blocks, other data may be present) by a sample B=3, and data D2 comprising B=3 followed by A=0 would read on the claim.  Another simple scenario would be a simple impulse response modeling reflections from a left and right wall in an alternating block manner (LRLRLR….).  Since the data may be split at any point, the overall data (D1+D2) may be LRLRLR, where D1=LRL (the first 3 reflections) and D2=RLR (the next 3 reflections).  Such combinations of blocks in a different order reads on the claim.  Since the impulse data is non-functional and may be anything at the preference of the user, providing impulse data that fit such a scenario would have been obvious.  
Another portion of the claim language that is overly broad is the portion “wherein each respective impulse response includes a combination of a plurality of reverberation pattern blocks”.  Broadly, this means each include a combination, not the same combination as the examiner guesses is intended.  Perhaps “wherein each respective impulse response includes a plurality of predetermined reverberation pattern blocks” could be used.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/Examiner, Art Unit 2654     


/PAUL KIM/Primary Examiner, Art Unit 2654